Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed December 20, 2019.
The earliest effective filing date of this AIA  application is seen as December 20, 2019, the actual filing date, there being no earlier priority applications.
The present application is also related to:
PCT international application number PCT/US20/61438 filed November 20, 2020.
The claims filed May 18, 2022 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 2, 6, 14, 15, & 19
N/A
Cancelled:
none
N/A
Withdrawn:
none
N/A
Added:
none
N/A

Claims 1-20 are currently pending.
Claims 1, 2, 6, 14, 15, and 19 have been amended.
No claims have been cancelled.
No claims have been withdrawn.
No claims have been added.
Claims 1-20 are currently outstanding and subject to examination.
This is a final action and is the second action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Rescission of Non-Publication Request
Applicant requested that the application not be published in the application data sheet/ADS of December 20, 2019. Applicant rescinded that non-publication request on November 20, 2020. The Office acknowledged the rescission on November 24, 2020.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0031584 of Payne (Payne, cited by Applicant) in view of Japanese patent publication number 2002160932 of Kataoka et al. published June 4, 2002 (Kataoka, cited by Applicant).
With respect to claim 1, Payne discloses a waveguide module fabrication method (Figs. 4-6C, ¶¶ 26-30), comprising:
providing an optically transparent substrate (Fig. 4B, first or bottom cladding layer 42; ¶ 22, "In various other embodiments, the first, second and third polymer layers are made from Optically Clear Photopolymers, including, but not limited to Polysiloxanes, Polymethylmethacylates, epoxies, and other materials or a combination thereof.") having first and second substantially planar parallel surfaces and comprising one or more cells in a first arrangement (Fig. 4B);
wherein each cell extends between said first and second substantially planar parallel surfaces (the top and bottom surfaces of structurally independent bottom cladding elements 50 per ¶ 26);
singulating the substrate to produce one or more singulated cells (Fig. 4C, bottom cladding elements 50, ¶ 26, "In a departure from the prior known processes for fabricating polymer waveguides, the first polymer layer 42 is patterned, using photolithography, to form a plurality of structurally independent bottom cladding elements 50 on the substrate 45, as illustrated in FIG. 4C."; "saw streets or scribe lines", ¶ 23);
wherein the one or more singulated cells are separated from the substrate (Fig. 4C shows singulated cells separated from the remaining portion of the substrate via / using photolithography per ¶ 26);
laminating the one or more treated cells to a surface of a carrier substrate to provide one or more laminated cells (Fig. 4E, ¶ 26, "the third or top cladding layer 44 is formed over the cores 34 and lenses 36 on each bottom cladding element 50.");
processing one or more laminated cells (¶ 29, "In FIG. 6A, a tape 60 is applied to the surface of the waveguides 52 opposite the substrate 45"); and
delaminating cells from wafer to provide one or more processed cells (¶ 29, "As illustrated in FIG. 6B, the substrate 45 is then peeled away from the bottom surface of the waveguides 52.").
For purposes of rejection, Payne as set forth above does not disclose:
applying an agent to the one or more singulated cells to produce one or more treated cells;
Kataoka discloses a glass substrate manufacturing method for liquid crystal display device, involves cutting base material of glass to prescribed size, polishing and reinforcing glass substrate that includes (¶ 20) chemical strengthening by:
applying an agent to the one or more singulated cells to produce one or more treated cells.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to strengthen materials and structures along the lines of Kataoka in a system according to Payne as set forth above in order to provide more resilience and durability to the resulting device. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a stronger and more resilient waveguide). MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
applying an agent to the one or more singulated cells to produce one or more treated cells.
With respect to claim 2, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
the optically transparent substrate comprises
alumina, BK7, borosilicate, ceramic, copper, fused silica, gallium arsenide, gallium phosphide, germanium, glass-ceramic, indium phosphide, lithium niobate, polyethylene, pyrex, quartz (fused silica), quartz (single crystal), sapphire, silicon, silicon carbide, silicon germanium, silicon on insulator, silicon on sapphire, or a combination thereof.
Per claim 1, above, Payne, Fig. 4B, first or bottom cladding layer 42; ¶ 22, "In various other embodiments, the first, second and third polymer layers are made from Optically Clear Photopolymers, including, but not limited to Polysiloxanes, Polymethylmethacylates, epoxies, and other materials or a combination thereof." Polysiloxanes are seen as comprising silicon.
Fused silica in the form of glass is used in Kataoka, ¶ 20, for the singulated glass substrate 95 of Fig. 5.
With respect to claim 3, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
a cell is a defined area of the first surface.
Per Figs. 4C et seq.
With respect to claim 4, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
the step of singulating is performed using one or more of the following techniques:
saw-with-blade, laser, stealth-laser, and plasma.
Saw or laser per Payne, ¶ 30, "The cutting can be performed using either a laser or a saw." Such singulation in Payne serves to separate the different cells 50 from one another and could be performed either before or after the photolithography step.
With respect to claim 5, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
the agent is a chemical agent and the one or more treated cells has an average difference of MOR, KHN, Young's Modulus [sic], or DOL of at least 0.3% than an equal number of untreated cells.
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).
Consequently, because Payne in view of Kataoka as set forth above as set forth above provides the structure of claim 1, the combination is seen as also providing the same claimed properties or functions of claim 5.
Unsupported features are seen to directly result from the supported/claimed structures. No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Below, this analysis is referred to as “same product/same features”.
With respect to claim 6, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
the agent increases the average modulus of rupture, shear modulus, or Knoop hardness number (KHN) of a sample of treated cells compared to an equivalent sample of cells untreated with the agent.
Same product/same features.
With respect to claim 7, Payne in view of Kataoka as set forth above discloses the method of claim 6, including one wherein
the sample comprises at least one batch.
Payne in view of Kataoka as set forth above discloses at least one batch.
With respect to claim 8, Payne in view of Kataoka as set forth above discloses the method of claim 7, including one wherein
the sample comprises five or more batches.
Any number of batches can be made via Payne in view of Kataoka as set forth above.
With respect to claim 9, Payne in view of Kataoka as set forth above discloses the method of claim 8, including one wherein
a batch comprises at least 10 treated cells.
Any number of treated cells can constitute a batch under Payne in view of Kataoka as set forth above.
With respect to claim 10, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
the step of laminating comprises reconstructing the first arrangement.
Payne, Fig. 4E.
With respect to claim 11, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
the step of processing comprises imprinting or coating.
Payne, the application of tape 60 provides a coating.
With respect to claim 12, Payne in view of Kataoka as set forth above discloses the method of claim 1, but not one wherein
the step of processing includes
chemical etching, laser etching, photolithography, e-beam lithography, or nanoimprint lithography.
Payne discloses the use of photolithography for patterning layers, including polymer layers (¶ 22 etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use photolithography to pattern the tape 60 along the lines of Payne in a system according to Payne in view of Kataoka as set forth above in order to control operation of the tape, including adhesion and the like. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (). MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the step of processing includes
chemical etching, laser etching, photolithography, e-beam lithography, or nanoimprint lithography.
With respect to claim 13, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
the step of processing includes coating a treated cell to provide a second layer.
The tape 60 of Payne provides a coating to the cell beneath.
With respect to claim 14, Payne in view of Kataoka as set forth above discloses a method of manufacturing an optical waveguide, the method comprising the steps of:
providing an optically transparent substrate having first and second substantially planar parallel surfaces and comprising one or more cells in a first arrangement (per claim 1, above; Payne);
wherein each cell extends between said first and second substantially planar parallel surfaces (the top and bottom surfaces of structurally independent bottom cladding elements 50 per ¶ 26);
singulating the optically transparent substrate to produce one or more singulated cells (Fig. 4C, bottom cladding elements 50, ¶ 26, "In a departure from the prior known processes for fabricating polymer waveguides, the first polymer layer 42 is patterned, using photolithography, to form a plurality of structurally independent bottom cladding elements 50 on the substrate 45, as illustrated in FIG. 4C."; "saw streets or scribe lines", ¶ 23);
wherein the one or more singulated cells are separated from the substrate (Fig. 4C shows singulated cells separated from the remaining portion of the substrate via / using photolithography per ¶ 26);
applying an agent to the one or more singulated cells to produce one or more treated cells (Kataoka);
laminating the one or more treated cells to a surface of a carrier substrate to provide one or more laminated cells (Payne);
processing one or more laminated cells (Payne);
delaminating cells from the carrier substrate to provide one or more processed cells (Payne); and
performing secondary processing of the one or more processed cells (Payne, ¶ 29 "Thereafter, the waveguides 52 are released from the tape 60").
With respect to claim 15, Payne in view of Kataoka as set forth above discloses the method of claim 14, including one wherein
the agent increases the average modulus of rupture, shear modulus, or Knoop Hardness Number (KHN) of a sample of treated cells compared to an equivalent sample of cells untreated with the agent.
Same product/same features.
With respect to claim 16, Payne in view of Kataoka as set forth above discloses the method of claim 15, including one wherein
the sample comprises at least one batch.
See the remarks with respect to claim 7, above. Payne in view of Kataoka as set forth above discloses at least one batch.
With respect to claim 17, Payne in view of Kataoka as set forth above discloses the method of claim 16, including one wherein
a batch comprises at least 10 treated cells.
Any number of treated cells can constitute a batch under Payne in view of Kataoka as set forth above. See the remarks with respect to claim 9, above.
With respect to claim 18, Payne in view of Kataoka as set forth above discloses the method of claim 14, including one wherein
the step of processing comprises one or more of imprinting and coating.
Payne, the application of tape 60 provides a coating. See the remarks with respect to claim 11, above.
With respect to claim 19, Payne in view of Kataoka as set forth above discloses a waveguide module produced by a method comprising the steps of:
providing an optically transparent substrate having first and second substantially planar parallel surfaces and comprising one or more cells in a first arrangement (see claim 1, Payne);
wherein each cell extends between said first and second substantially planar parallel surfaces (Payne, the top and bottom surfaces of structurally independent bottom cladding elements 50 per ¶ 26);
singulating the optically transparent substrate to produce one or more singulated cells (Payne);
wherein the one or more singulated cells are separated from the substrate (Fig. 4C shows singulated cells separated from the remaining portion of the substrate via / using photolithography per ¶ 26);
applying a chemical agent to the one or more singulated cells to produce one or more treated cells (Kataoka);
laminating the one or more treated cells to a surface of a carrier substrate to provide one or more laminated cells (Payne);
processing one or more laminated cells (Payne);
delaminating cells from the carrier substrate to provide one or more processed cells (Payne); and
performing secondary processing of the one or more processed cells to provide a waveguide module (Payne, ¶ 29 "Thereafter, the waveguides 52 are released from the tape 60", see the remarks with respect to claim 14, above.).
Further, under MPEP § 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP § 2113.
Consequently, as the same structure is maintained, claim 19 is obvious in light of claim 14.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Payne in view of Kataoka as set forth above and further in view of U.S. Patent Application Publication No. 2019/0011703 of Robaina et al. (Robaina).
With respect to claim 20, Payne in view of Kataoka as set forth above discloses the waveguide module of claim 19, but not
an eyewear electronic device comprising the waveguide module of claim 19.
Robaina discloses an imaging modification, display and visualization using augmented and virtual reality eyewear that includes (¶ 1527, Fig. 2):
"In some such embodiments, the processing electronics may be in communication with a display 62 to control presentation of image content to the display. The display may include the waveguide assembly 178 shown in FIG. 6 to project light into the user's eye to present images such as the image of the environment from one or more outward-facing video cameras for viewing."
As such, Robaina is seen to provide:
an eyewear electronic device comprising a waveguide module.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use waveguides, including those of claim 19, in a head-mounted display device along the lines of Robaina in a system according to Payne in view of Kataoka as set forth above in order to provide optical signals/ optical signal supply. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (). MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
an eyewear electronic device comprising the waveguide module of claim 19.

Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive and the claim rejections are not rebutted.
Applicant argues that:
Applicant respectfully traverses the Action's assertion that Payne teaches that the cells of the substrate and that singulating the substrate to produce one or more singulated cells that are separated from the substrate. The Office Action asserts that Payne teaches that the step of "singulating the substrate to produce one or more singulated cells" at (FIG. 4C, bottom cladding elements 50, 26, "saw streets or scribe lines", 23)." In reference to the portion of the Payne cited by the examiner, paragraph 23, it makes clear that the waveguides are attached on the substrate:
Examiner response: Applicant asserts in a conclusive manner that Payne’s vocabulary and articulation are exclusive and prevail. That is not the case.
Substance prevails over form. Form does not replace substance. It is what the person of ordinary skill in the art before the effective filing date of the claimed invention that determines what is known and what forms the basis of an obviousness-type analysis. As indicated below, the rejection is not rebutted by Applicant’s argument.
Comparing Applicant’s Figs. 2A-C to Payne’s Figs. 4-6C, one can see that there is a strong resemblance between the two. The reason is simple, the two are very similar. In fact, they are similar enough to form a sound basis for a primary reference in an obviousness-type § 103 rejection.
Per Payne, ¶ 26, "In FIG. 4B, the first polymer layer 42 is formed by depositing a blanket layer of polymer material across the entire top surface of the substrate 45. In a departure from the prior known processes for fabricating polymer waveguides, the first polymer layer 42 is patterned, using photolithography, to form a plurality of structurally independent bottom cladding elements 50 on the substrate 45, as illustrated in FIG. 4C."
Consequently, the first polymer layer 42 is seen as a substrate from which cladding elements 50 are formed. As shown in Fig. 4C, these are separated from the remaining portions of the substrate-forming polymer layer much like that shown in the transition in Applicant’s figures from Figs. 2B to 2C. The addition in Payne of the additional substrate 45 does not detract and is not seen to detract from the fact that the process shown in Payne reads upon and falls within the scope of the claims, including claim 1.
The first polymer layer 42 of Payne in Fig. 4B is just as much a substrate as the substrate 10 of Applicant’s Fig. 2B.
Applicant uses claim language that is sufficiently broad to include the subject matter of Payne. As a result, the rejection is not rebutted and the rejection of claim 1 and others remain rejected under examiner’s analysis of Payne as indicated.

The Office Action also asserts that Payne teaches the step of "singulating the substrate to produce one or more singulated cells". The Office Action cites to Payne's reference to "saw streets or scribe lines". To clarify that the cells are separated from the substrate, claim 1 has been amended accordingly.
Examiner response: Payne Figs. 4C and 6C show singulation of cells. The rejection is not rebutted.

The Office Action lastly asserts that Payne teaches that "laminating the one or more treated cells". Applicant disagrees. Payne does not teach or suggest treating cells, let alone laminating treated cells.
Examiner response: Applicant cites no support for this point. As such, the prima facie case regarding lamination (as indicated in the rejection) has not been rebutted. The rejection stands.
Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above. Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20210191037 A1 of June 24, 2021 is cited.
Per above, Applicant rescinded its non-publication request of December 20, 2019 on November 20, 2020. The Office acknowledged the rescission on November 24, 2020.
No new art is cited.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
June 13, 2022